Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8-10, 12, 15, and 25-41 are pending for examination. Claims 8, 12, and 33 are independent.

Response to Amendment
This office action is responsive to the amendment filed on 07/07/2021. Claims 40 and 41 are new.

Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive. Applicant argues on pages 9-13 of the Arguments/remarks that 
“Claim 33 includes "decoding the second layer decoding output using a decoding function of the base layer of the neural network structure by providing the corrupted input data to the decoding function of the base layer as a lateral input to generate a base layer decoding output." At least this feature from claim 33 is not taught of suggested by the cited references as combined in the Office Action.” Applicant further states “In other words, both Shen and Vincent, as applied, both appear to disclose a decoder that decodes an input to produce an output. Neither teaches "decoding the second layer decoding output... by providing the corrupted input data to the decoding function of the base layer as a lateral input to generate a base layer decoding output." 
Examiner respectfully disagrees, under broadest reasonable interpretation, Vincent is relied upon to disclose the stacked denoising autoencoder structure similarly shown in Figure 2 of the Drawings. The limitation stating “decoding the second layer decoding output using a decoding function of the base layer of the neural network structure” is shown in Figure 14 (i.e. gθ’1 to gθ’). The limitation stating “providing the corrupted input data to the decoding function of the base layer as a lateral input to generate a base layer decoding output.” is being performed in a base layer. Shen is relied on to disclose this limitation. In Col 4 line 39 and Fig 3, Shen similarly shows a corruption function feeding a corrupted input to the decoding function as a lateral input which is then used by the decoding function to produce a base layer decoding output. Under broadest reasonable interpretation, the lateral input is interpreted as an input coming from the corruption function to a decoding function and a base layer is interpreted as a single layer containing a corruption function and decoding function (similar to Shen Fig 3). New claims 40 and 41 similarly describe the input/output relations and are also rejected for the same reasons described for claim 33. 

Allowable Subject Matter
Claims 8-10 allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. ("Stacked Denoising Autoencoders: Learning Useful Representations in a Deep Network with a Local Denoising Criterion", hereinafter "Vincent") in view of Shen et al. (US 6686853, hereinafter "Shen").

Regarding Claim 33
Vincent discloses: corrupting input data using a corruption function of a base layer of a neural network structure to generate corrupted input data ([Section 3.3, “An example x is stochastically corrupted (via qD) to x~” and Fig 1]); 
encoding the corrupted input data using an encoding function of a second layer of the neural network structure to generate a second layer encoding output ([Fig 3-4 and Fig 14] “After training a first level denoising autoencoder (see Figure 1) its learnt encoding function fθ is used on clean input (left). The resulting representation is used to train a second level denoising autoencoder (middle) to learn a second level encoding function f2θ.” Examiner interprets qD shown in Figure 3 as the corruption function and f2θ as a encoding function of a second layer.); 
U.S. Patent Application Serial No. 15/531,212Page 8 of 16decoding the second layer encoding output using a decoding function of the second layer of the neural network structure to generate a second layer decoding output ([Figure 3], “g2θ” Examiner interprets g2θ shown in figure 3 as the decoding function of the second layers receiving the output from f2θ as input to generate a second layer decoding output.); and 
decoding the second layer decoding output using a decoding function of the base layer of the neural network structure ([Section 7.3 and Figure 14] “A visible sample can then be generated by simply taking the top-layer encoded representation of a randomly picked training set input, and carrying out the top-down sampling procedure explained previously, as illustrated in Figure 14.”), 
Vincent does not explicitly disclose: A non-transitory computer-readable storage device including program instructions executable by one or more processors that, when executed, cause the one or more processors to perform operations, the operations comprising: by providing the corrupted input data to the decoding function of the base layer as a lateral input to generate a base layer decoding output;
However, Shen discloses in the same field of endeavor: non-transitory computer-readable storage device including program instructions executable by one or more processors that, when executed, cause the one or more processors to perform ([Col 4 line 24]), the operations comprising: by providing the corrupted input data to the decoding function of the base layer as a lateral input to generate a base layer decoding output ([Col 4 line 39 and Fig 3], Shen “The noise and data vector 311 can then be decoded by a decoder 313.”).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Vincent with Shen. Doing so can enable a more efficient decoding of a signal (Col 2 line 64, Shen).

Regarding Claim 34
Vincent in view of Shen discloses: The non-transitory computer-readable storage device of claim 33, further comprising: providing training data to the neural network structure as the input data; and adjusting at least one parameter of at least one of the encoding function of the second layer, the decoding function of the second layer, or the decoding function of the base layer to minimize one or more cost functions of the neural network structure ([Section 3.1], Vincent “Parameters are initialized at random and then optimized by stochastic gradient descent. Note that each time a training example x is presented, a different corrupted version x˜ of it is generated according to qD(x˜|x).”).

Regarding Claim 35
Vincent in view of Shen discloses: The non-transitory computer-readable storage device of claim 34, wherein the one or more cost functions include a cost function for the base layer of the neural network structure that receives the input data and the base ([Section 3.1 and Fig 1], Vincent “Reconstruction error is measured by loss LH(x, z)”).

Regarding Claim 36
Vincent in view of Shen discloses: The non-transitory computer-readable storage device of claim 33, further comprising: providing training data to the neural network structure as the input data; and adjusting at least one parameter of the encoding function of the second layer, adjusting at least one parameter of the decoding function of the second layer, and adjusting at least one parameter of the decoding function of the base layer to minimize one or more cost functions of the neural network structure ([Section 4.1 and Fig 3-4], Vincent “Fine-tuning of a deep network for classification. After training a stack of encoders as explained in the previous figure, an output layer is added on top of the stack. The parameters of the whole system are fine-tuned to minimize the error in predicting the supervised target (e.g., class), by performing gradient descent on a supervised cost.”).

Regarding Claim 37
Vincent in view of Shen discloses: The non-transitory computer-readable storage device of claim 33, wherein the lateral input of the corrupted input data from the corruption function of the base layer to the decoding function of the base layer allows the neural network structure to learn location-invariant features ([Section 5], Vincent “With increased noise levels, a much larger proportion of interesting (visibly non random and with a clear structure) feature detectors are learnt. These include local oriented stroke detectors and detectors of digit parts such as loops.”).

Regarding Claim 38
Vincent in view of Shen discloses: The non-transitory computer-readable storage device of claim 33, wherein: the corruption function of the base layer and the encoding function of the second layer are part of an encoding path ([Section 4.1 and Fig 3], Vincent qD and f2θ), the decoding function of the second layer and the decoding function of the base layer are part of a decoding path ([Fig 3 and Fig 14], Vincent), and the corrupted input data is provided to the decoding function of the base layer using a lateral connection from the encoding path to the decoding path ([Col 4 line 39 and Fig 3], Shen “The noise and data vector 311 can then be decoded by a decoder 313.”).

Regarding Claim 39
Vincent in view of Shen discloses: The non-transitory computer-readable storage device of claim 33, wherein: the corruption function of the base layer and the encoding function of the second layer are part of an encoding path ([Section 4.1 and Fig 3], Vincent qD and f2θ), the decoding function of the second layer and the decoding function of the base layer are part of a decoding path ([Fig 3 and Fig 14], Vincent), the base layer includes a first connection for providing information from the encoding path to the decoding path, and the second layer includes a second connection for providing information from the encoding path the decoding path ([Section 4 and Fig 3 and Fig 14], Vincent “stacking denoising autoencoders.”).

Regarding Claim 40
Vincent in view of Shen discloses: The non-transitory computer-readable storage device of claim 33, wherein the decoding function of the base layer uses the second layer decoding output ([Section 7.3 and Figure 14], Vincent (i.e. gθ’1 to gθ’)) and the corrupted input data to generate the base layer decoding output ([Col 4 line 39 and Fig 3], Shen “The noise and data vector 311 can then be decoded by a decoder 313.”).

Regarding Claim 41
Vincent in view of Shen discloses: The non-transitory computer-readable storage device of claim 33, wherein the decoding function of the base layer receives the second layer decoding output from the decoding function of the second layer ([Section 7.3 and Figure 14], Vincent (i.e. gθ’1 to gθ’)) and the decoding function of the base layer receives the corrupted input data from the corruption function of the base layer ([Col 4 line 39 and Fig 3], Shen “The noise and data vector 311 can then be decoded by a decoder 313.”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)2723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TEWODROS E MENGISTU/Examiner, Art Unit 2121                               




                                                                                                                                                                         /Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121